Citation Nr: 0949057	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for right shoulder 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to February 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision issued by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In an April 2007 VA Form 9, the Veteran requested a hearing 
before the Board at the RO.  

The Boston RO scheduled the Veteran for a travel Board 
hearing in October 2009.  Prior to the date of the hearing, 
the Veteran requested that his hearing be delayed until after 
the holidays.  He stated, in pertinent part, that he had no 
transportation to the October 2009 hearing.  See October 2009 
letter from the Veteran.  It appears that this letter was not 
associated with the Veteran's claims file until after the 
date of his scheduled hearing.

The undersigned has reviewed the Veteran's motion for a new 
hearing and determined that good cause for rescheduling the 
Travel Board is shown.  See 38 C.F.R. § 20.702(c)(2) (2009).  
Because the Board may not proceed with an adjudication of the 
Veteran's claims without affording him an opportunity for 
such a hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED to the RO for the 
following:

Arrangements should be made for the 
Veteran to be scheduled for a Travel 
Board hearing at his local RO.  The case 
should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


